Citation Nr: 0700263	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-28 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran has unverified active duty service from September 
1969 to April 1972.  The appellant is advancing the claim as 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In May 2004, the RO denied the claim of 
entitlement to service connection for the cause of the 
veteran's death.  

In May 2004, the appellant raised a claim of entitlement to 
accrued benefits.  This issue has not been developed or 
adjudicated for appellate review and is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that the appellant has not 
been informed of the type of evidence necessary to establish 
an effective date in the event that service connection for 
the cause of the veteran's death is awarded.  On remand, 
provide the veteran with notice of the type of evidence 
necessary to establish an effective date in the event that 
service connection for the cause of the veteran's death is 
awarded, as well as an explanation as to the type of evidence 
that is needed to establish an effective date.  See Dingess 
v. Nicholson 19 Vet. App. 473 (2006).  

The Board reviewed the claims file and finds that the service 
medical records are not associated with the claims file.  A 
review of the record, particularly the June 2004 Statement of 
the Case (SOC), shows that the RO indicated that the 
veteran's service medical records were carefully reviewed and 
that the records were entirely negative for treatment, 
complaint, or findings of a heart disability in service.  The 
claims file does not include verified period(s) of service; 
there is no Department of Defense (DD) Form 214 of record.  

In view of the aforementioned missing records, on remand, the 
service medical records and the veteran's DD Form 214 should 
be obtained and associated with the claims file.  If it is 
determined that the records cannot be located at the RO or by 
means provided by the appellant, contact the National 
Personnel Records Center (NPRC) and obtain any available 
copies of the veteran's service medical and personnel records 
and associate those records with the claims file.  

The appellant has identified several medical care providers 
whom she asserts treated her husband during his life time.  
The appellant submitted several VA Form 21-4142s which 
indicate that the veteran was treated for kidney failure and 
renal failure, complications of diabetes, amputation of the 
legs, and that the veteran underwent several surgeries.  The 
claims file does not include any medical treatment records, 
to include medical treatment records from the medical 
providers listed on the VA Form 21-4142s.  There is no 
indication in the claims file that shows that the RO made 
efforts to obtain the medical treatment records from the 
healthcare providers which have been identified by the 
appellant.  On remand, obtain any medical treatment records 
from the medical healthcare providers that have been 
identified by the appellant.  If these records cannot be 
obtained, inform the veteran of the unsuccessful efforts to 
obtain the records and allow her an opportunity to obtain the 
records and submit them for VA review.  

The appellant asserts that the veteran filed a claim of 
service connection for diabetes mellitus in June 1989 which 
was denied by the RO.  There is no record of this in the 
claims file.  The Board notes that the claims file includes a 
January 2004 e-mail which indicates that the claims file was 
requested but not received.  It appears that the current 
claims file has been rebuilt and does not include all records 
contained in the original claims file.  It also appears that 
the appellant has not been informed of this.  The RO should 
investigate to make sure that the claims file is complete and 
contains all relevant records.  If there are records missing, 
the appellant should be informed of this and given an 
opportunity to supplement the record.

The veteran's death certificate shows that the immediate 
cause of death was cardiogenic shock due to acute myocardial 
infarction.  Other significant conditions contributing to 
death but not related to the cause given was chronic renal 
failure (dialysis) and diabetes mellitus.  The national 
personnel record center reported that the veteran served in 
Vietnam from February 1970 to February 1971.  Therefore, it 
is presumed that he was exposed to Agent Orange while in 
Vietnam.  Diabetes mellitus is a presumptive service 
connected disease which is associated with Agent Orange 
exposure.  If there is evidence of the veteran having 
diabetes mellitus, the claims file should be referred for a 
medical opinion to see if the veteran's diabetes mellitus 
caused or contributed to cause the veteran's death.  The 
appellant claims that the veteran had amputation of his lower 
extremities due to complications of his diabetes mellitus.  
If there is evidence to support the appellant's contention, 
the RO should apply the provisions of 38 C.F.R. § 3.310(b) in 
determining whether the veteran's death is related to 
service.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter 
which is consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) and 
which includes an explanation as to the 
information or evidence needed to 
establish an effective date in the event 
that service connection is granted, as 
outlined by the Court in Dingess v. 
Nicholson 19 Vet. App. 473 (2006).  If it 
is determined that the appellant is 
claiming entitlement to service connection 
for accrued benefit purposes, inform the 
appellant of the evidence that is 
necessary to substantiate the claim.  

2.  Make attempts to associate the 
veteran's service medical and personnel 
records with the claims file.  If it is 
determined that the service medical 
records cannot be located at the RO or by 
means provided by the appellant, contact 
the National Personnel Records Center 
(NPRC) and obtain the veteran's missing 
service medical records.  Obtain the 
veteran's Department of Defense (DD) Form 
214.  

3.  Develop the claim to obtain any 
treatment records from medical healthcare 
providers that have been identified by the 
appellant.  If the medical treatment 
records cannot be obtained, inform the 
appellant that the attempts to obtain the 
medical treatment records from the 
identified medical healthcare providers 
were unsuccessful and allow her to submit 
any records that she may have in her 
possession or that she is personally able 
to obtain.  

4.  Review the claims file and verify that 
it represents the original claims file.  
If such verification cannot be made, make 
attempts to completely rebuild the claims 
files.  The appellant should be given an 
opportunity to supplement the record with 
any records that she may have in her 
possession.  

5.  Verify whether a claim of service 
connection for diabetes mellitus has been 
denied in 1989.  If so, the rating 
decision should be associated with the 
claims file.

6.  If evidence of diabetes mellitus with 
associated amputation of the lower 
extremities is received, the RO should 
apply 38 C.F.R. § 3.310(b) in determining 
whether the veteran's fatal heart disorder 
was related to service.  

7.  If evidence of diabetes mellitus is 
associated with the record, the claims 
file should be forwarded to an appropriate 
medical specialist for an opinion as to 
whether the veteran's diabetes mellitus 
caused or contributed to cause the 
veteran's death.  In addressing this 
question, the physician should be informed 
that the veteran's immediate cause of 
death was cardiogenic shock due to or as a 
consequence of acute myocardial infarction 
and that other significant conditions 
contributing to death, but not related to 
the cause given was chronic renal failure 
(dialysis) and diabetes mellitus.

In determining whether diabetes mellitus 
contributed to the veteran's death, the 
physician should be informed that it must 
contribute substantially or materially; 
that it combined to cause death; or that 
it aided or lent assistance to the 
production of death.  The physician should 
be informed that it is not sufficient to 
show that it casually shared in producing 
death, but rather it must be shown that 
there was a causal connection.

8.  The RO should readjudicate this claim 
and verify that the requested development 
has been accomplished in a manner that is 
consistent with this Remand, and if the 
benefits sought on appeal remain denied, 
the appellant should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


